DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 16-28 and 30 (renumbered as 1-14) are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art discloses systems and methods for generating a sequence of commands for replicating data on a source storage system to a destination storage system (COWAN, e.g., Fig 21:2115); and wherein the source and destination storage system support a first and a second remote file access protocol (BROWN, e.g., Col 1:59, NAS system is capable of storing in either protocol;Col 3:30+, source and destination system may use (NAS+CIFS).), the method comprising: scanning a directory of the source storage system for file system objects by the first and second remote file access protocol thereby obtaining a respective first and second representation of the file system objects (BROWN, e.g., Fig 2); and generating the sequence of commands based on the first and second representation (BROWN, e.g., Fig 2:215;COWAN, e.g., Fig 21:2115;Col 10:16+, create a script to migrate data).
based on a predetermined rule set comprising rules for generating a command for replicating a file system object depending on a difference in representation of file system objects by the first and second remote file access protocol, as included in the independent claim, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gary W. Cygiel/Primary Examiner, Art Unit 2137